        Case 1:18-cv-02921-JMF Document 477 Filed 11/04/18 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

                  Plaintiffs,

         v.                                                    No. 1:18-cv-2921 (JMF)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                  Defendants.


     NOTICE OF FILING OF DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’
                      SUPPLEMENTAL EXHIBITS

      Attached please find Defendants’ Objections to Plaintiffs’ Supplemental Exhibits.

Dated: November 4, 2018                     Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            BRETT A. SHUMATE
                                            Deputy Assistant Attorney General

                                            JOHN R. GRIFFITHS
                                            Director, Federal Programs Branch

                                            CARLOTTA P. WELLS
                                            Assistant Director, Federal Programs Branch

                                            /s/Carol Federighi __ ________
                                            KATE BAILEY
                                            GARRETT COYLE
                                            STEPHEN EHRLICH
                                            CAROL FEDERIGHI
                                            Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            P.O. Box 883
                                            Washington, DC 20044
                                            Tel.: (202) 514-1903
                                            Email: carol.federighi@usdoj.gov

                                            Counsel for Defendants
                Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 1 of 9
         DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL EXHIBIT LIST

                                                                              Objections         Date Identified        Date Entered
    Exhibit #                        Description
                                                                                                 (Leave Blank)         (Leave Blank)
                Email between David Langdon, Earl                                4031
                Comstock, Ellen Herbst, subject: Counting of
    PX-542      Illegal Immigrants (5/24/17) [AR 0012465]
                Email between David Langdon, Earl                                  *
                Comstock, Ellen Herbst, subject: RE Counting
                of Illegal Immigrants (5/24/17)
    PX-543      [COM_DIS00020862]
                Email between David Langdon and Sahra Park-                 401, 403, 602
                Su; subject: FWD: Alert: Commerce Secretary
                Suggested Citizenship Question to Justice
                Dept., According to Memo, Contradicting His
    PX-544      Congressional (6/22/18) [COM_DIS00015108]
                Email between David Langdon, Peter                                403
                Davidson, James Uthmeier, Aaron Willard,
                Sahra Park-Su, subject: Re: Questions Re: draft
    PX-545      census memo (1/30/18) [AR 0001976]
                Email between John Abowd, Burton Reist,                           403
                Enrique Lamas, copying Victoria Velkoff,
                Albert Fontenot; subject: Re: I need the
                answers in a response to Earl before 10:30
    PX-546      (1/31/18) [AR 0005212]
                Email between Sahra Park-Su and Jacque                            403
                Mason, Mike Platt, Brian Lenihan, Israel
                Hernandez, copying Aaron Willard, Karen
                Kelley, Cameron Dorsey; subject: RE: Follow-
    PX-547      up to today's Meeting (9/1/17) [AR 0001378]
                House Oversight and Government Reform                              *
                Hearing QFRs to Secretary Wilbur Ross
                Hearing Date October 12, 2017
    PX-548      [COM_DIS00014166]
                                                                                  403
                Email between Earl Comstock to Wilbur Ross,
                Wendy Teramoto, copying Karen Kelley;
                subject: FW: Answers to Secretary Ross's
    PX-549      Questions (10/29/17) [AR 0002446]
                Email between Sahra Park-Su, Peter Davidson,                      403
                copying Catherine Keller, James Uthmeier,
                Karen Kelley, Israel Hernandez, Earl
                Comstock, Brian Lenihan, Aaron Willard, Ron
                Jarmin, Enrique Lamas; subject: Re: Question
    PX-550      from Secretary [AR 0003691]
                Email between David Langdon and Sahra Park-                        *
                Su; subject: FWD: Alert: Commerce Secretary
                Suggested Citizenship Question to Justice
                Dept., According to Memo, Contradicting His
    PX-551      Congressional (6/22/18) [COM_DIS00013892]


1
  Defendants reiterate that this challenge to a final agency action is properly reviewed, if at all, on the basis of the administrative
record. In response to the Court’s July 3, 2018 Order, Defendants collected and produced a broader set of materials than would
normally be considered appropriate for an administrative record.
             Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 2 of 9
                DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                               EXHIBIT LIST
            State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                               Objections   Date Identified    Date Entered
Exhibit #                    Description
                                                                            (Leave Blank)     (Leave Blank)
            Questions on the Jan 19 Draft Census Memo            403
            on the DOJ Citizenship Question
PX-552      Reinstatement Request [AR 0001616]
            Email between Jacque Mason, Alan Lang,               403
            copying Mike Platt, Brian Lenihan, Aaron
            Willard, Barry Robinson, James Uthmeier,
            Catherine Keller, Sahra Park-Su, subject: Here
            are the presentations from the PMR - please get
            ones missing and the contract one to Ellen
PX-553      (1/31/18) [AR 0001964]
            Email between Sahra Park-Su, Christa Jones,          403
            copying Ron Jarmin, Enrique Lamas, Karen
            Kelley, Michael Walsh, Brian Lenihan, subject:
            Draft Response to Question (2/24/18) [AR
PX-554      0013023]
            Email between Sahra Park-Su, [redacted],             403
            coying Ron Jarmin, Enrique Lamas, Christa
            Jones, Michael Walsh, Brian Lenihan; subject
            re: Draft Response to Question (2.24.18) [AR
PX-555      0003403]
            Email between Ron Jarmin, Christ Jones,              403
            Enrique Lamas, Karen Kelley, Sahra Park-Su;
PX-556      subject: option D (2/23/18) [AR 0002935]
            Calendar Invitation between Chelsey Neuhaus,         403
            Joseph Semsar, Karen Kelley,
            ExecSecBriefingBook, Michael Walsh, James
            Uthmeier, Mike Platt, Sahra Park-Su; subject:
PX-557      Stakeholder Calls (3/23/18) [AR 0001638]
            Certification of Complete Administrative             403
PX-558      Record (6/8/18)
            Email between Sahra Park-Su and Michael              401
            Walsh, subject: Narrative (5/15/18)
PX-559      [COM_DIS00014052]
            Letter from Wilbur Ross, Sec. of Commerce, to        401
            Catherine E Lhamon, Chair, U.S. Comm'b on
PX-560      Civil Rights (7.5.18)
                                                                  *
            2020 Census Detailed Operational Plan for: 18.
            Nonresponse Followup Operation (NRFU)
PX-561      Issued April 16, 2018 Version: V1.0 Final
PX-562      March 16, 2017 OIG Report (OIG-17-020-I)           602/802
PX-563      December 2010 GAO Report (GAO-11-193)              602/802
            Administrative Records Modeling Update for        602/802/901
            the Census Scientific Advisory Committee
PX-564      Spring 2017


                  Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -2
              Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 3 of 9
                 DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                                EXHIBIT LIST
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                              Objections    Date Identified    Date Entered
Exhibit #                    Description
                                                                            (Leave Blank)     (Leave Blank)
            Emails between Earl Comstock, David                  *
            Langdon, and Ellen Herbst Re: Counting of
            Illegal Immigrants [COM_DIS00016563
PX-565      revised]
            Short Calendar Entry for Meeting with Mark       602/802/901
PX-566      Meadows
            Full Calendar Entry for Meeting with Rep.        602/802/901
            Mark Meadows [COMM-17-0501-B-001329 -
PX-567      001330]
            Briefing Memorandum for Secretary Ross from         403
            Mike Platt for 3.23.18 Decennial Census
PX-568      Stakeholder Call (3/22/18) [AR 0012466]
            Email between Michael Walsh, Wendy                  403
            Teramoto, James Rockas, Karen Kelley, Earl
            Comstock, subject Re: Updated with his further
            edits below - For your approval (3/16/18) [AR
PX-569      0012467]
            Email between Christa Jones, Earl Comstock,         403
            Karen Kelley, subject: Re: Seeking Comment -
PX-570      citizenship question (2/18/18) [AR 0012470]
            Email between Earl Comstock, David                  403
            Langdon, James Uthmeier, Aaron Willard,
            Sahra Park-Su, Peter Davidson, subject: Re:
            questions re: draft census memo (1/30/18) [AR
PX-571      0012477]
            Draft Memo from Abowd to Ross RE:                   403
            Technical Review of the Department of Justice
            Request to Add Citizenship Question to the
PX-572      2020 Census (1/19/18) [AR 0012480]
            Email between Karen Kelle, Earl Comstock,           403
            Enrique Lamas, Ron jarmin, Aaron Willard,
            James Uthmeier, Peter Davidson, subject: Re:
            Questions on the January 19 Alternatives
PX-573      Memo (1/30/18) [AR 0012489]
            Summary of Alternatives & Detailed Analysis         403
PX-574      of Alternatives by John Abowd [AR 0012493]
            Memo from Abowd to Ross RE: Technical               403
            Review of the Department of Justice Request to
            Add Citizenship Question to the 2020 Census
PX-575      (1/19/18) [AR 0012501]
            Email between Karen Kelley, Sahra Park-Su,          403
            Aaron Willard, Ron Jarmin, Enrique Lamas,
            Jacque Mason, Mike Platt, Burton Reist,
            Joanne Crane, Israel Hernandez, Earl
            Comstock, Wendy Teramoto, subject: SWLR
PX-576      Questions (10/28/17) [AR 0012506]



                   Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -3
             Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 4 of 9
                DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                               EXHIBIT LIST
            State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                             Objections     Date Identified    Date Entered
Exhibit #                    Description
                                                                            (Leave Blank)     (Leave Blank)
            Secretary HSGAC Hearing Q A (10/23/17)             403
PX-577      [AR 0012508]
            Email between Earl Comstock, Wilbur Ross,          403
            Wendy Teramoto, Eric Branstad, subject: FW:
            Census Testimony for Wed. May 3 House CJS
PX-578      Hearing (5/1/17) [AR 0012526]
            Prepared Statement of John H. Thompson             403
            Director U.S. Census Bureau Before the
            Appropriations Committee Subcomittee on
            Commerce, Justice, Science and Related
PX-579      Agencies, House (5/3/17) [AR 0012529]
            Email between James Uthmeier, John                  *
            Zadrozny, subject: Re: Hill/DOJ pushing for
            citizensip question on census forms: report
PX-580      (1/31/18) [COM_DIS00015678]
            Email between Sahra Park-Su, Kelley Karen,          *
            Willard Aaron, Kevin Quinley, subject: Re:
            Short Fuse: FW: Census / immigration status
            story (Deadline: Today 2:45 pm) (12/29/17)
PX-581      [COM_DIS00015698]
            Email between James Uthmeier, John                  *
            Zadrozny, subject: Re: Hill/DOJ pushing for
            citizensip question on census forms: report
PX-582      (12/31/17) [COM_DIS00015704]
            Email between John Zadrozny and [redacted]          *
            subject: Re: Hill/DOJ pushing for citizensip
            question on census forms: report (12/31/17)
PX-583      [COM_DIS00015707]
            Email between Peter Davidson and James              *
            Uthmeier, subject: Re: Short Fuse: FW: Census
            / immigration status story (Deadline: Today
PX-584      2:45 pm) (12/31/17) [COM_DIS00015711]
            Email between Wendy Teramoto and Wilbur             *
            Ross, subject: Re: Calls with DOJ (9/19/17)
PX-585      [COM_DIS00016106]
            Email between Karen Kelley, Israel Hernandez,       *
            Sahra Park-Su, subject: re: Census Matter
PX-586      Follow-Up (9/11/17) [COM_DIS00016564]
            Email between Alexander Brooke, Israel              *
            Hernandez, Wendy Teramoto, subject: re:
            Follow up on our phone call (7/24/17)
PX-587      [COM_DIS00016571]
            Email between Kris Kobach, Alexander                *
            Brooke, Israel Hernandez, subject: re: Follow
            up on our phone call (7/24/17)
PX-588      [COM_DIS00016575]


                  Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -4
             Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 5 of 9
                DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                               EXHIBIT LIST
            State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                             Objections     Date Identified    Date Entered
Exhibit #                    Description
                                                                            (Leave Blank)     (Leave Blank)
            Email between Kris Kobach, Alexander                *
            Brooke, Israel Hernandez, subject: re: Follow
            up on our phone call (7/24/17)
PX-589      [COM_DIS00016577]
            Email from James Uthmeier and Leonard               *
            Shambon, subject: current version (9/15/17)
PX-590      [COM_DIS00017126]
            Draft Chronological History (8/21/17)               *
PX-591      [COM_DIS00017127]
            Email between James Uthmeier and Mark               *
            Neuman, subject re: Questions re Census
PX-592      (9/13/17) [COM_DIS00017396]
            Email between James Uthmeier and Sahra              *
            Park-Su, subject: Re: Census Matter Follow-
PX-593      Up (9/11/17) [COM_DIS00017398]
            Email between James Uthmeier and Peter              *
            Davidson, subject: Re: Census Matter Follow-
PX-594      Up (9/9/17) [COM_DIS00017402]
            Email between Earl Comstock, Peter Davidson,        *
            James Uthmeier, Wendy Teramoto, subject:
            Re: Census Matter Follow-Up (9/7/17)
PX-595      [COM_DIS00017405]
            Email between Peter Davidson, James                 *
            Uthmeier, Earl Comstock, Wendy Teramoto,
            subject: Re: Census Matter Follow-Up (9/7/17)
PX-596      [COM_DIS00017407]
            Email between Wendy Teramoto , Earl                 *
            Comstock, Peter Davidson, subject: Re: Census
            Matter Follow-Up (9/8/17)
PX-597      [COM_DIS00017468]
            Email to Earl Comstock, subject: Re: Census         *
            Matter Follow-Up (9/7/17)
PX-598      [COM_DIS00017499]
            Email between Wendy Teramoto, Earl                  *
            Comstock, Peter Davidson, James Uthmeier,
            subject: Re: Census Matter Follow-Up (9/8/17)
PX-599      [COM_DIS00017554]
                                                                *
            Email between James Uthmeier and Earl
            Comstock, subject: Re: Census Matter Follow-
PX-600      Up (9/7/17) [COM_DIS00017585]
            Email between Macie Leach, Wendy Teramoto           *
            and Earl Comstock, subject: FW: SHORT
            FUSE: Fw: Census / Immigration status story
            (Deadline: Today 2:45 pm) (12/29/17)
PX-601      [COM_DIS00018193]



                  Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -5
             Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 6 of 9
                DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                               EXHIBIT LIST
            State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                             Objections     Date Identified    Date Entered
Exhibit #                    Description
                                                                            (Leave Blank)     (Leave Blank)
            Email between Macie Leach, Wendy Teramoto         *
            and Earl Comstock, subject: FW: SHORT
            FUSE: Fw: Census / Immigration status story
            (Deadline: Today 2:45 pm) (12/29/17)
PX-602      [COM_DIS00018196]
            Email between Macie Leach, Wendy Teramoto         *
            and Earl Comstock, subject: FW: SHORT
            FUSE: Fw: Census / Immigration status story
            (Deadline: Today 2:45 pm) (12/29/17)
PX-603      [COM_DIS00018200]
            Email between Earl Comstock, James Rockas, 401/602/802/901
            Sahra Park-Su, subject: Re: 10-12 WAPO -
            7am - Republicans could lose congressional
            seats if Census 2020 goes wrong (10/12/17)
PX-604      [COM_DIS00018535]
            Email between Earl Comstock and Wendy             *
            Teramoto, subject: Fwd: Calls with DOJ
PX-605      (9/19/17) [COM_DIS00018543]
            Email between Earl Comstock, Peter Davidson,      *
            James Uthmeier, Wendy Teramoto, subject:
            Re: Census Matter Follow-Up (9/8/17)
PX-606      [COM_DIS00018546]
            Email between Earl Comstock and James             *
            Uthmeier, subject: Re: Census paper (8/11/17)
PX-607      [COM_DIS00018588]
            Email between Earl Comstock and James             *
            Uthmeier, subject: Re: Census paper (8/11/17)
PX-608      [COM_DIS00018592]
            Email between Macie Leach, Wendy Teramoto         *
            and Earl Comstock, subject: FW: SHORT
            FUSE: Fw: Census / Immigration status story
            (Deadline: Today 2:45 pm) (12/29/17)
PX-609      [COM_DIS00018772]
            Email between Wendy Teramoto and Peter            *
            Davidson, subject: FW: Census Matter Follow-
PX-610      Up (9/7/17) [COM_DIS00018873]
                                                              *
            Email between Wendy Teramoto and Kris
            Kobach, subject: Re: Follow up on our phone
PX-611      call (7/24/17) [COM_DIS00018875]
            Email between Karen Kelley, Israel Hernandez,     *
            subject: Re: Census Matter Follow-Up
PX-612      (9/11/17) [COM_DIS00019464]
            Email between James Uthmeier and [Sahra             *
            Park-Su], subject: Re: Census Matter Follow-
PX-613      Up (9/11/17) [COM_DIS00019468]



                  Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -6
              Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 7 of 9
                 DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                                EXHIBIT LIST
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                               Objections     Date Identified    Date Entered
Exhibit #                    Description
                                                                              (Leave Blank)     (Leave Blank)
            Email between Karen Kelley, Israel Hernandez,      Clawback
            Sahra Park-Su, subject: Re: Census Matter          requested
PX-614      Follow-Up (9/11/17) [COM_DIS00019687]
            Email between James Uthmeier and Sahra                *
            Park-Su, subject: Re: Census Matter Follow-
PX-615      Up (9/11/17) [COM_DIS00019691]
            Email between David Langdon, Burton Reist,            *
            Melissa Creech, James Dinwiddie, Lisa
            Blumerman, subject: Re: Requested
            Information - Legal Review All Residents…
PX-616      (5/24/17) [COM_DIS00019987]
                                                                *
            Email between Melissa Creech, Burton Reist,
            David Langdon, subject: Re: immigrant
PX-617      question - pt 2 (5/24/17) [COM_DIS00020024]
            Email between Reist Burton, David Langdon,          *
            Melissa Creech, subject: Fw: immigrant
            questions - pt 2 (5/24/17)
PX-618      [COM_DIS00020028]
            Memo from Robert B. Ellert and Robert               *
            Brumley, Counting Illegal Aliens (4/15/88)
PX-619      [COM_DIS00020031]
            Memo from Robert B. Ellert and Robert               *
            Brumley, DOJ/OLP Memorandum on Counting
            Illegal Aliens in the 1990 Census (4/18/88)
PX-620      [COM_DIS00020058]
            Letter from Carol T. Crawford, Assistant            *
            Attorney General, to Senator Bingaman
PX-621      (9/22/89) [COM_DIS00020062]
            Email from Earl Comstock, Ellen Herbst,             *
            David Langdon, subject: RE: Counting of
            illegal immigrants (5/24/17)
PX-622      [COM_DIS00020864]
            Email between Arthur Gary and John Gore, Re: 401/602/802/901
PX-623      Talking Points (12.18.17) [DOJ00039722]
            Email between John Gore and Arthur Gary,     401/602/802/901
PX-624      RE: Talking Points (12.18.17) [DOJ00039725]
            Email between Arthur Gary and John Gore, Re: 401/602/802/901
PX-625      Talking Points (12.18.17) [DOJ00039728]
            Email between John Gore and Arthur Gary ,    401/602/802/901
PX-626      RE: Talking Points (12.18.17) [DOJ00039730]
            Email between Ben Aguinaga and John Gore,       401/602/802/901
            re: Updated Census Letters - FYI (6.14.18)
PX-627      [DOJ00039733]
            Census Citizenship Question Memo                401/602/802/901
PX-628      [DOJ00039735]



                   Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -7
               Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 8 of 9
                  DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                                 EXHIBIT LIST
              State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                               Objections     Date Identified    Date Entered
Exhibit #                    Description
                                                                              (Leave Blank)     (Leave Blank)
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga, Re: Review: Statement
            in Response to Citizenship Question on Census
PX-629      (1/2/18) [DOJ00039736]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga, Re: Review: Statement
            in Response to Citizenship Question on Census
PX-630      (1/2/18)[DOJ00039740]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga, Re: Review: Statement
            in Response to Citizenship Question on Census
PX-631      (1/2/18)[DOJ00039743]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga and Sarah Isgur Flores,
            Re: Review: Statement in Response to
            Citizenship Question on Census
PX-632      (1/2/18)[DOJ00039745]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga and Sarah Isgur Flores,
            Re: Review: Statement in Response to
            Citizenship Question on Census
PX-633      (1/2/18)[DOJ00039747]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga, Re: QFR Responses
PX-634      (6/14/18)[DOJ00039748]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga, Re: Review: Statement
            in Response to Citizenship Question on Census
PX-635      (1/2/18)[DOJ00039749]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga, Re: Review: Statement
            in Response to Citizenship Question on Census
PX-636      (1/2/18)[DOJ00039753]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga and Sarah Isgur Flores,
            Re: Review: Statement in Response to
            Citizenship Question on Census
PX-637      (1/2/18)[DOJ00039756]
            Email between Devin O'Malley, John Gore,        401/602/802/901
            copying Ben Aguinaga and Sarah Isgur Flores,
            Re: Review: Statement in Response to
            Citizenship Question on Census
PX-638      (1/2/18)[DOJ00039758]
            Email between Rebecca Wertz and Chris           401/602/802/901
            Herren, RE: Census Hearing Maloney et. Al
PX-639      (rev3) (5/3/18)[DOJ00039759]



                    Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -8
              Case 1:18-cv-02921-JMF Document 477-1 Filed 11/04/18 Page 9 of 9
                 DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL
                                                EXHIBIT LIST
             State of New York, et al., v. U.S. Department of Commerce, et al., No. 18-cv-2921

                                                               Objections     Date Identified    Date Entered
Exhibit #                    Description
                                                                              (Leave Blank)     (Leave Blank)
            Draft Letter from Stephen Boyd to U.S. Rep.     401/602/802/901
PX-640      Carolyn Maloney [DOJ00039760]
            Draft Letter from Stephen Boyd to U.S. Rep.     401/602/802/901
PX-641      Carolyn Maloney [DOJ00039764]
            Email between Arthur Gary and John Gore, Re:    401/602/802/901
            2020 census questions
PX-642      (9/11/17)[DOJ00129966]
            Email between Arthur Gary and Michael Allen,    401/602/802/901
            FWD: 2020 census questions
PX-643      (9/11/17)[DOJ00129967]
            Email between Arthur Gary and Michael Allen,    401/602/802/901
            FWD: 2020 census questions
PX-644      (9/12/17)[DOJ00129970]
            Email between Arthur Gary and John Gore, Re:    401/602/802/901
            2020 census questions
PX-645      (9/11/17)[DOJ00129973]
            Email between Arthur Gary and John Gore, Re:    401/602/802/901
            2020 census questions
PX-646      (9/11/17)[DOJ00129975]
            Critical Objective for Census 2020: Reducing    401/602/802/901
            & Eliminating Black vs Non-Black Differential
            Undercount and Why It Matters (7/28/17)
PX-647      [DOJ00129977]
            Email between Arthur Gary and John Gore, Re:    401/602/802/901
            2020 census questions (9/11/17)
PX-648      [DOJ00129985]
            Email between Arthur Gary and John Gore,        401/602/802/901
            Re: 2020 census questions (9/11/17)
PX-649      [DOJ00129988]
            Email between A. Gary and J. Gore, Re: 2020     401/602/802/901
PX-650      census questions (9/11/17) [DOJ00129990]
            Draft letter from DOJ to John Thompson, Dir.    401/602/802/901
PX-651      Bureau of Census [DOJ00129991]
            Schedule for Sec. Ross, 2018, Updated            401/602/901
PX-652      Redacted
            Schedule for Secretary Ross's Conference         401/602/901
PX-653      Room, 2018, Updated Redacted
            Schedule for Secretary Ross's Conference         401/602/901
PX-654      Room, 2017, FOIA Redacted
            U.S. Census Bureau (June 8, 2018), Proposed          401
            Information Collection, 2020 Census. Federal
PX-655      Register Notice. Vol. 83 (111), p. 26649.
            Memorandum from Center for Survey                  602/901
            Measurement to ADRM re: Respondent
PX-656      Confidentiality Concerns, unredacted




                   Defendants’ Objections to Plaintiffs’ Supplemental Trial Exhibit List -9
